Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 28, 2017

The Court of Appeals hereby passes the following order:

A17D0379. BRIAN C. LAVERENZ v. CELIA A. LAVERENZ.

      On February 24, 2017, Brian C. Laverenz filed this discretionary application
from an order entered on September 1, 2016 that denied his motion for new trial.1
Laverenz seeks to challenge rulings relating to his child support obligations. We lack
jurisdiction because this application was untimely filed.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). This application
was filed 176 days after entry of the denial of Laverenz’s motion for new trial; it is
therefore untimely.
      After filing his application, Laverenz filed a motion seeking an extension of
time to file the application. Pursuant to OCGA § 5-6-39 (a) (5), this Court may grant
an extension of time for filing an application for discretionary appeal. Gable v. State,
290 Ga. 81, 84 (2) (a) (720 SE2d 170) (2011). The request for an extension, however,
“must be made before expiration of the period for filing as originally prescribed or
as extended by a permissible previous order.” OCGA § 5-6-39 (d); see also Gable,
290 Ga. at 84-85 (2) (a). Laverenz’s motion seeking an extension was filed on
February 27, 2017; it is therefore untimely.
      In the alternative, Laverenz requests in his motion that this Court accept as a
timely filed discretionary application a notice of appeal he filed in the superior court
on September 28, 2016, together with a brief he filed in the direct appeal that ensued


      1
       Laverenz filed his application (including a motion) in the Georgia Supreme
Court, which transferred the application (and the motion) to this Court.
in the Georgia Supreme Court.2 But the requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot construe documents not filed in compliance
therewith as an application for discretionary appeal. Boyle v. State, 190 Ga. App. 734
(380 SE2d 57) (1989).
      Given the foregoing, Laverenz’s motion for an extension is DENIED, and this
application is DISMISSED.
      The motion filed by the respondent (Celia A. Laverenz), seeking to dismiss the
motion for an extension of time, is thus DISMISSED as MOOT.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/28/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      2
        The Georgia Supreme Court dismissed Laverenz’s direct appeal because he
failed to follow the discretionary application procedures. Case No. S17A0961
(decided February 27, 2017).